Citation Nr: 1411854	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-47 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969

This case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary on the issue of the Veteran's entitlement to service connection for a low back disability.  

The Veteran testified before the undersigned at a March 15, 2013, videoconference hearing.  He testified that he may have injured his back in basic training, and also testified that he injured his back during combat in Vietnam, when he jumped out of a helicopter in combat while carrying a full load of gear.  He also testified that he has had on and off back problems since service.  

The Veteran is competent to report his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board also finds him credible.  The Veteran has also provided medical records from August 2008 indicating that he has degenerative disc disease and degenerative joint disease.  

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of a current disability, via the records submitted by the Veteran.  Through the Veteran's testimony, there is evidence that an injury occurred in service and an indication that this disability may be associated with his service.  There is also insufficient medical evidence to decide his claim.  Accordingly, an exam is warranted to determine whether a nexus exists between his current disability and his in-service injury.

Remand is also necessary to obtain any outstanding medical records of the Veteran that are pertinent to his claim.  In particular, the Board notes that the Veteran asserts that there are service treatment records that are not associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for his back during and since service and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.

2.  Contact the appropriate records repositories, to include the NPRC, and search for any outstanding service treatment records.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  Following completion of the above-requested actions, schedule a VA examination concerning the Veteran's back disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current back disability is attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertion that he injured his back jumping out of a helicopter.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


